DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. Applicant argues the proposed modification of Mohri in view of Shibata is improper.  Applicant argues Mohri has “additional deficiencies” not cured by Shibata as the proposed modification of Mohri would not perform the same as the claimed apparatus.  It is noted that none of the features relating to spark discharge set forth on pages 2-3 of Applicant Arguments/Remarks filed 5/25/2022 are required by claims 6, 8, 10 or 11.  The abstract of Mohri address the issue of spark discharge induced by lightning.
Applicant further argues lack of motivation for the proposed modification.  As set forth in the rejection, Mohri discloses the use of an electrically conductive layer that can be in the form of a tube formed by a woven or knit conductive wires (Mohri, paragraph 0048).  Mohri does not disclose the specifics of the conductive wires.  Shibata is referenced for its specific teaching of conductive wires.  Substitution of a know equivalent would be enough to justify the use of a resin strand wrapped with a metallic strand as taught by Shibata.  The additional motivation of providing a strand that is both electrically conductive and strength reinforcing as taught by Shibata is specific motivation for the proposed.  Applicant has provided no evidence to support the claim the proposed modification will not function as intended to provide enhanced flexibility.  The stretchiness of the electrically conductive wire taught by Shibata would provide the functionality applicant claims is deficient.  Applicant’s arguments are non-persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2009/0114304 A1 to Mohri et al. (Mohri) in view of JP 2014-114252 A to Shibata Technotex Co. Ltd. (Shibata) – cited by applicant in the IDS filed 7/30/2019 with provided English translation.
	Shibata discloses an electrically conductive yarn that is woven into a fabric (Shibata, abstract), an analogous field of endeavor to the electrically conductive layer of material of Mohri.

With regard to claim 6, Mohri discloses a tube (Mohri, abstract, title) comprising: 
a corrugated metal tubular member (Mohri, 12, fig. 4(a), paragraph 0038); and 
a first covering part (22, fig. 4(a), paragraph 0038) that covers an outside of the tubular member (shown in fig. 4(a) and described in paragraph 0038), and forms a braided structure (paragraph 0048 describing the formation of the metal layer by woven or knit conductive metal wires.  Weaving is a type of braiding in which the braids cross at right angles) using a resin string member of which at least a part is covered by a metal (not disclosed) having a lower electrical resistance than an electrical resistance of a metal forming the tubular member (paragraph 0048 of Mohri discloses the requirement of a lower electrical resistance for the metal of first covering part than the electrical resistance of the metal forming the corrugated tubular member).
	Mohri fails to disclose a resin string member of which at least a part is covered by a metal. 
	Shibata discloses the use of a woven fabric obtained by weaving a conductive yarn.  The conductive yarn includes a linear metal spirally wound on a core yarn.  The spiral configuration of the linear metal allows the core yarn to retain the ability to stretch in an axial direction, while the copper material (paragraph 0027 of Shibata) of the conductive yarn has a lower electrical resistance than the steel of the corrugated metal tubular member.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the first covering part using the metal wrapped yarn of Shibata in order to provide both mechanical reinforcement of tube and the required electrical conductivity.  The substitution of one known equivalent for another involves only routine skill in the art. 

With regard to claim 8, Mohri in view of Shibata discloses the tube according to claim 6 as set forth above, and Mohri further discloses comprising a third covering part (20, Mohri, fig. 4(a), paragraph 0038) made of an insulating resin (Mohri, paragraph 0039) arranged between the tubular member and the first covering part (shown in fig. 4(a)), and covers the tubular member (shown in fig. 4(a) and described in paragraphs 0038-0039), wherein the first covering part covers the third covering part (shown in fig. 4(a)).

With regard to claim 10, Mohri in view of Shibata discloses the tube according to claim 6 as set forth above, and Mohri further discloses wherein the string member in the first covering part is covered by winding a metal foil (Mohri, paragraph 0015) having a lower electrical resistance than an electrical resistance of a metal forming the tubular member (paragraph 0048).

With regard to claim 11, Mohri in view of Shibata discloses the tube according to claim 8 as set forth above, and Mohri further discloses wherein the string member in the first covering part is covered by winding a metal foil (Mohri, paragraph 0015) having a lower electrical resistance than an electrical resistance of a metal forming the tubular member (paragraph 0048). 


Allowable Subject Matter
Claims 7 and 9 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a tube having a second covering part forming a braided structure including a resin string member and a metal string member arranged alternately in the braided structure, wherein the metal string member has a lower electrical resistance than an electrical resistance of a metal forming the corrugated tubular member, together in combination with the other elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753